Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as of the 8th day of
March, 2007, by and between Protection One, Inc., a Delaware corporation (the
“Company”), Protection One Alarm Monitoring, Inc., a Delaware corporation
(“POAMI”), and Kimberly G. Lessner (“Executive”).

W I T N E S S E T H :

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interest of the Company, its creditors and its stockholders to employ
Executive and to provide Executive compensation and benefits arrangements which
are competitive with those of other comparable and similarly situated
corporations; and

WHEREAS, POAMI is a direct and wholly owned subsidiary of the Company and will
receive substantial direct and indirect value from Executive; and

WHEREAS, each of the board of directors of the Company and of POAMI has
authorized the Company and POAMI, respectively, to enter into this Agreement.

NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements herein contained, the Company, POAMI and Executive
hereby agree as follows:


1.     DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL HAVE
THE RESPECTIVE MEANINGS SET FORTH BELOW:


(A)   “BOARD” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


(B)   “BONUS AMOUNT” MEANS:


(A)  FOR A DATE OF TERMINATION OCCURRING IN FISCAL YEAR 2008, THE ANNUAL
INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE BENEFIT OF OR DEFERRED BY
EXECUTIVE FOR THE 2007 FISCAL YEAR OF THE COMPANY; AND


(B)   FOR A DATE OF TERMINATION OCCURRING IN FISCAL YEAR 2009, THE AVERAGE OF
THE ANNUAL INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE BENEFIT OF OR
DEFERRED BY EXECUTIVE FOR THE 2007 AND 2008 FISCAL YEARS OF THE COMPANY; AND


(C)   FOR A DATE OF TERMINATION OCCURRING AFTER FISCAL YEAR 2009, THE AVERAGE OF
THE ANNUAL INCENTIVE BONUSES PAYABLE BY THE COMPANY TO OR FOR THE BENEFIT OF OR
DEFERRED BY EXECUTIVE FOR THE LAST THREE (3) COMPLETED FISCAL YEARS OF THE
COMPANY IMMEDIATELY PRECEDING THE DATE OF TERMINATION.


(C)   “CAUSE” MEANS:


(A)  THE WILLFUL AND CONTINUED FAILURE OF EXECUTIVE TO PERFORM SUBSTANTIALLY HER
DUTIES WITH THE COMPANY (OTHER THAN ANY SUCH FAILURE RESULTING FROM EXECUTIVE’S
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS OR ANY SUCH FAILURE


--------------------------------------------------------------------------------



SUBSEQUENT TO EXECUTIVE BEING DELIVERED A NOTICE OF TERMINATION WITHOUT CAUSE BY
THE COMPANY OR EXECUTIVE DELIVERING A NOTICE OF TERMINATION FOR GOOD REASON TO
THE COMPANY) THAT IS NOT REMEDIED WITHIN 30 DAYS AFTER A WRITTEN DEMAND FOR
SUBSTANTIAL PERFORMANCE IS DELIVERED TO EXECUTIVE BY THE CHAIRMAN OF THE BOARD,
THE CHAIRMAN OF THE COMPENSATION COMMITTEE OR THE CHIEF EXECUTIVE OFFICER, WHICH
SPECIFICALLY IDENTIFIES THE MANNER IN WHICH EXECUTIVE HAS NOT SUBSTANTIALLY
PERFORMED EXECUTIVE’S DUTIES AND THAT SUCH FAILURE IF NOT REMEDIED CONSTITUTES
“CAUSE” UNDER THIS AGREEMENT; OR


(B)   EXECUTIVE’S CONVICTION BY A COURT OF LAW, EXECUTIVE’S ADMISSION IN A LEGAL
PROCEEDING THAT SHE IS GUILTY OR EXECUTIVE’S PLEA OF NOLO CONTENDRE, IN EACH
CASE, WITH RESPECT TO A FELONY.

For purposes of this Section 1(c), no act or failure to act by Executive shall
be considered “willful” unless done or omitted to be done by Executive in bad
faith and without reasonable belief that Executive’s action or omission was in,
or not opposed to, the best interests of the Company.


(D)   “DATE OF TERMINATION” MEANS:


(A)    IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED FOR DISABILITY, 30 DAYS
AFTER NOTICE OF TERMINATION IS GIVEN (PROVIDED THAT EXECUTIVE SHALL NOT HAVE
RETURNED TO THE PERFORMANCE OF EXECUTIVE’S DUTIES ON A FULL-TIME BASIS DURING
SUCH 30 DAY PERIOD);


(B)     IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR CAUSE
OR BY EXECUTIVE FOR GOOD REASON, THE DATE SPECIFIED IN THE NOTICE OF
TERMINATION;


(C)     IF EXECUTIVE’S EMPLOYMENT IS TO BE TERMINATED BY THE COMPANY FOR ANY
REASON OTHER THAN CAUSE, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH
SHALL BE 90 DAYS AFTER THE NOTICE OF TERMINATION IS GIVEN, UNLESS AN EARLIER
DATE HAS BEEN EXPRESSLY AGREED TO BY EXECUTIVE IN WRITING;


(D)    IF EXECUTIVE’S EMPLOYMENT TERMINATES BY REASON OF DEATH, THE DATE OF
DEATH OF EXECUTIVE; OR


(E)     IF EXECUTIVE’S EMPLOYMENT IS TERMINATED BY EXECUTIVE IN A NON-QUALIFYING
TERMINATION, THE DATE SPECIFIED IN EXECUTIVE’S NOTICE OF TERMINATION, BUT NOT
MORE THAN 30 DAYS AFTER THE NOTICE OF TERMINATION IS GIVEN, UNLESS EXPRESSLY
AGREED TO BY THE COMPANY IN WRITING.


(E)   “DISABILITY” MEANS TERMINATION OF EXECUTIVE’S EMPLOYMENT BY THE COMPANY
DUE TO EXECUTIVE’S ABSENCE FROM EXECUTIVE’S DUTIES WITH THE COMPANY ON A
FULL-TIME BASIS FOR AT LEAST ONE-HUNDRED-EIGHTY (180) CONSECUTIVE DAYS AS A
RESULT OF EXECUTIVE’S INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, UNLESS
WITHIN 30 DAYS AFTER NOTICE OF TERMINATION IS GIVEN TO EXECUTIVE FOLLOWING SUCH
ABSENCE EXECUTIVE SHALL HAVE RETURNED TO THE FULL-TIME PERFORMANCE OF
EXECUTIVE’S DUTIES.

2


--------------------------------------------------------------------------------



(F)    “GOOD REASON” SHALL MEAN TERMINATION OF EXECUTIVE’S EMPLOYMENT BY
EXECUTIVE BASED ON ANY OF THE FOLLOWING EVENTS:


(A)  ANY CHANGE IN THE DUTIES OR RESPONSIBILITIES (INCLUDING REPORTING
RESPONSIBILITIES) OF EXECUTIVE THAT IS INCONSISTENT IN ANY MATERIAL AND ADVERSE
RESPECT (WHICH MAY BE CUMULATIVE) WITH EXECUTIVE’S POSITION(S), DUTIES,
RESPONSIBILITIES OR STATUS WITH THE COMPANY (INCLUDING ANY ADVERSE DIMINUTION OF
SUCH DUTIES OR RESPONSIBILITIES), PROVIDED, HOWEVER, THAT GOOD REASON SHALL NOT
BE DEEMED TO OCCUR UPON A CHANGE IN DUTIES OR RESPONSIBILITIES (OTHER THAN
REPORTING RESPONSIBILITIES) THAT IS SOLELY AND DIRECTLY DUE TO THE COMPANY NO
LONGER BEING A PUBLICLY TRADED ENTITY;


(B)   THE FAILURE TO REAPPOINT OR REELECT EXECUTIVE TO ANY POSITION HELD BY
EXECUTIVE WITHOUT EXECUTIVE’S CONSENT;


(C)   A MATERIAL BREACH OF THIS AGREEMENT BY THE COMPANY OR POAMI INCLUDING BUT
NOT LIMITED TO REDUCTION IN EXECUTIVE’S ANNUAL BASE SALARY (AS DEFINED IN
SECTION 4(A)) OR OTHER REDUCTION IN MEDICAL, DENTAL, LIFE OR DISABILITY BENEFITS
(EXCEPT TO THE EXTENT SUCH REDUCTIONS APPLY CONSISTENTLY TO ALL OTHER SENIOR
EXECUTIVES);


(D)  FAILURE TO OFFER A SHORT-TERM INCENTIVE PLAN EACH YEAR WITH A TARGET BONUS
OF NOT LESS THAN 60% OF ANNUAL BASE SALARY AND A POTENTIAL TO EARN AT LEAST 100%
OF ANNUAL BASE SALARY (UNLESS EXECUTIVE CONSENTS OTHERWISE, TO BE PAID NO LATER
THAN THE END OF THE FIRST CALENDAR QUARTER AFTER THE YEAR WITH RESPECT TO WHICH
SUCH BONUS RELATES); OR


(E)   THE RELOCATION BY THE COMPANY OF EXECUTIVE’S PRINCIPAL WORKPLACE LOCATION
MORE THAN 50 MILES FROM THE WORKPLACE LOCATION PRINCIPALLY USED BY EXECUTIVE AS
OF THE DATE HEREOF, WHICH THE PARTIES AGREE IS, AS OF THE DATE HEREOF, THE
COMPANY’S FACILITY LOCATED AT 4221 WEST JOHN CARPENTER FREEWAY, IRVING, TEXAS
75063.

Executive must provide Notice of Termination of employment within
one-hundred-eighty (180) days following Executive’s knowledge of an event or
facts constituting Good Reason (or the last of such events or facts if
cumulative) or such event or facts shall not constitute Good Reason under this
Agreement.


(G)   “NON-QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S EMPLOYMENT
UNDER ANY CIRCUMSTANCES NOT QUALIFYING AS A QUALIFYING TERMINATION, INCLUDING
WITHOUT LIMITATION ANY TERMINATION BY THE COMPANY FOR CAUSE, ANY TERMINATION BY
EXECUTIVE WITHOUT GOOD REASON OR FOR NO REASON AT ALL OR ANY TERMINATION ON
ACCOUNT OF DEATH, DISABILITY OR RETIREMENT.


(H)   “NOTICE OF TERMINATION” MEANS A WRITTEN NOTICE OF TERMINATION OF
EMPLOYMENT GIVEN BY ONE PARTY TO THE OTHER PARTY PURSUANT TO SECTION 15(B).


(I)    “QUALIFYING TERMINATION” MEANS A TERMINATION OF EXECUTIVE’S EMPLOYMENT
(I) BY THE COMPANY OTHER THAN FOR CAUSE, OR (II) BY EXECUTIVE FOR GOOD REASON. 
TERMINATION OF

3


--------------------------------------------------------------------------------



EXECUTIVE’S EMPLOYMENT ON ACCOUNT OF DEATH, DISABILITY OR RETIREMENT SHALL NOT
BE TREATED AS A QUALIFYING TERMINATION.


(J)    “RETIREMENT” MEANS EXECUTIVE’S TERMINATION OF HER EMPLOYMENT ON OR AFTER
HER ATTAINMENT OF AGE 65.


(K)   “SUBSIDIARY” MEANS ANY CORPORATION OR OTHER ENTITY IN WHICH THE COMPANY
HAS A DIRECT OR INDIRECT OWNERSHIP INTEREST OF 50% OR MORE OF THE TOTAL COMBINED
VOTING POWER OF THE THEN OUTSTANDING SECURITIES OR INTERESTS OF SUCH CORPORATION
OR OTHER ENTITY ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS OR IN
WHICH THE COMPANY HAS THE RIGHT TO RECEIVE 50% OR MORE OF THE DISTRIBUTION OF
PROFITS OR 50% OR MORE OF THE ASSETS UPON LIQUIDATION OR DISSOLUTION.


2.     EMPLOYMENT AND DUTIES.


(A)   TERM OF EMPLOYMENT.  THE COMPANY AGREES TO EMPLOY EXECUTIVE, AND EXECUTIVE
AGREES TO ENTER INTO EMPLOYMENT WITH THE COMPANY, IN ACCORDANCE WITH THE TERMS
AND PROVISIONS OF THIS AGREEMENT, FOR THE TERM OF THIS AGREEMENT.  UPON
TERMINATION OF EXECUTIVE’S EMPLOYMENT (REGARDLESS OF WHETHER SUCH TERMINATION
CONSTITUTES A QUALIFYING TERMINATION OR NON-QUALIFYING TERMINATION), EXECUTIVE
SHALL BE RELIEVED OF ANY OBLIGATION TO CONTINUE TO PERFORM THE DUTIES DESCRIBED
IN SECTION 2(B) EFFECTIVE AS OF THE DATE OF TERMINATION.  THE TERMINATION OF THE
EMPLOYMENT RELATIONSHIP BY EITHER PARTY FOR ANY REASON OR FOR NO REASON AT ALL
SHALL NOT CONSTITUTE A BREACH OF THIS AGREEMENT, BUT CERTAIN OBLIGATIONS AND
BENEFITS SHALL SURVIVE SUCH TERMINATION OF EMPLOYMENT AS SET FORTH IN
SECTION 18.


(B)   DUTIES.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT,
EXECUTIVE SHALL SERVE AS EXECUTIVE VICE PRESIDENT AND CHIEF MARKETING OFFICER OF
THE COMPANY.  EXECUTIVE SHALL DEVOTE EXECUTIVE’S FULL BUSINESS TIME AND
ATTENTION TO THE AFFAIRS OF THE COMPANY AND HER DUTIES AS ITS EXECUTIVE VICE
PRESIDENT AND CHIEF MARKETING OFFICER.  EXECUTIVE SHALL HAVE SUCH DUTIES AS ARE
APPROPRIATE TO EXECUTIVE’S POSITION AS EXECUTIVE VICE PRESIDENT AND CHIEF
MARKETING OFFICER, AND SHALL HAVE SUCH AUTHORITY AS REQUIRED TO ENABLE EXECUTIVE
TO PERFORM THESE DUTIES. CONSISTENT WITH THE FOREGOING, EXECUTIVE SHALL COMPLY
WITH ALL REASONABLE INSTRUCTIONS OF THE PRESIDENT AND CHIEF EXECUTIVE OFFICER
AND BOARD OF DIRECTORS OF THE COMPANY.  EXECUTIVE SHALL REPORT TO THE PRESIDENT
AND CHIEF EXECUTIVE OFFICER.  IN ADDITION, DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE MAY SERVE AS AN OFFICER AND/OR
DIRECTOR OF A SUBSIDIARY OR SUBSIDIARIES IF REQUESTED TO DO SO BY THE BOARD. 
EXECUTIVE MAY RESIGN FROM THE BOARD OF DIRECTORS OF ANY SUBSIDIARIES AT ANY TIME
IN HER SOLE AND ABSOLUTE DISCRETION.


3.     TERM OF AGREEMENT.  THE TERM OF THIS AGREEMENT (“TERM”) SHALL COMMENCE ON
THE DATE OF THIS AGREEMENT AND SHALL CONTINUE UNTIL THE DATE OF TERMINATION THAT
RESULTS FROM A QUALIFYING TERMINATION OR NON-QUALIFYING TERMINATION. CERTAIN
OBLIGATIONS AND BENEFITS SHALL SURVIVE THE EXPIRATION OF THE TERM AS SET FORTH
IN SECTION 18.


4.     BASE SALARY AND BENEFITS.


(A)   BASE SALARY.  DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, THE COMPANY SHALL PAY EXECUTIVE AN ANNUAL BASE SALARY (“ANNUAL BASE
SALARY”) AT AN ANNUAL RATE EQUAL TO NOT LESS THAN TWO HUNDRED SIXTY-FIVE
THOUSAND AND NO/100 DOLLARS ($265,000.00), WHICH SHALL BE REVIEWED ANNUALLY BY
THE BOARD OR THE COMPENSATION COMMITTEE

4


--------------------------------------------------------------------------------



OF THE BOARD.  EXECUTIVE’S ANNUAL BASE SALARY SHALL BE PAID IN ACCORDANCE WITH
THE STANDARD PRACTICES FOR OTHER SENIOR CORPORATE EXECUTIVES OF THE COMPANY.


(B)   BONUSES.  EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE ANNUALLY OR OTHERWISE ANY
BONUS AWARDS, WHETHER PAYABLE IN CASH, SHARES OF COMMON STOCK OF THE COMPANY OR
OTHERWISE, WHICH THE COMPANY, THE BOARD, THE COMPENSATION COMMITTEE OF THE BOARD
OR SUCH OTHER AUTHORIZED COMMITTEE OF THE BOARD DETERMINES TO AWARD OR GRANT;
PROVIDED, HOWEVER, THAT EXECUTIVE SHALL PARTICIPATE UNDER A SHORT-TERM INCENTIVE
PLAN (SUBJECT TO ITS TERMS WHICH SHALL BE REASONABLY DETERMINED BY THE BOARD AND
BASED ON TARGETS THAT ARE REASONABLY ATTAINABLE) EACH YEAR WITH A TARGET BONUS
OF NOT LESS THAN 60% OF ANNUAL BASE SALARY AND A POTENTIAL TO EARN AT LEAST 100%
OF ANNUAL BASE SALARY.  THE BONUS PAYABLE TO EXECUTIVE, IF ANY, UNDER THE
SHORT-TERM INCENTIVE PLAN WITH RESPECT TO 2007 SHALL BE CALCULATED IN ACCORDANCE
WITH THE RESPECTIVE PLAN AND SHALL TAKE INTO ACCOUNT A PRO-RATA PORTION BASED ON
THE NUMBER OF DAYS FROM MARCH 8, 2007 THROUGH DECEMBER 31, 2007 (I.E., 308/364).


(C)   BENEFIT PROGRAMS. DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT, EXECUTIVE SHALL BE ELIGIBLE TO PARTICIPATE IN ALL EMPLOYEE BENEFIT
PLANS AND PROGRAMS OF THE COMPANY FROM TIME TO TIME IN EFFECT FOR THE BENEFIT OF
SENIOR EXECUTIVES OF THE COMPANY (SUBJECT TO MEETING GENERALLY APPLICABLE
PARTICIPATION REQUIREMENTS UNDER THE APPLICABLE PLAN OR PROGRAM), INCLUDING, BUT
NOT LIMITED TO, RETENTION PLANS, STOCK OPTION PLANS, RESTRICTED STOCK GRANTS,
401(K) PLANS, GROUP LIFE INSURANCE, HOSPITALIZATION AND SURGICAL AND MAJOR
MEDICAL COVERAGES, EMPLOYEE STOCK PURCHASE PLANS, CAR ALLOWANCES, PAID TIME OFF
(“PTO”) AND HOLIDAYS, LONG-TERM DISABILITY, AND SUCH OTHER BENEFITS AS ARE OR
MAY BE MADE AVAILABLE FROM TIME TO TIME TO SENIOR EXECUTIVES OF THE COMPANY. 
FOR PURPOSES OF THIS SECTION 4(C), THE TERM “THE COMPANY” SHALL ALSO INCLUDE
POAMI. EXECUTIVE’S CAR ALLOWANCE SHALL BE AN AMOUNT NOT LESS THAN $1,128 PER
MONTH AND PTO SHALL ACCRUE AT A RATE OF 8.33 HOURS PER PAY PERIOD WITH A MAXIMUM
CUMULATIVE ACCRUAL OF 300 HOURS.


(D)   BUSINESS EXPENSES AND PERQUISITES.  EXECUTIVE SHALL BE REIMBURSED FOR ALL
REASONABLE EXPENSES INCURRED BY EXECUTIVE IN CONNECTION WITH THE CONDUCT OF THE
BUSINESS OF THE COMPANY (INCLUDING REASONABLE TRAVEL EXPENSES), PROVIDED
EXECUTIVE PROPERLY ACCOUNTS THEREFOR IN ACCORDANCE WITH THE COMPANY’S POLICIES.
DURING THE PERIOD OF EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT, EXECUTIVE
SHALL ALSO BE ENTITLED TO SUCH OTHER PERQUISITES AS ARE CUSTOMARY FOR SENIOR
EXECUTIVES OF THE COMPANY.


(E)   OFFICE AND SERVICES FURNISHED.  DURING THE PERIOD OF EXECUTIVE’S
EMPLOYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL MAKE AVAILABLE TO EXECUTIVE
OFFICE SPACE, SECRETARIAL ASSISTANCE AND SUCH OTHER FACILITIES AND SERVICES AS
SHALL BE SUITABLE TO EXECUTIVE’S POSITION AND ADEQUATE FOR THE PERFORMANCE OF
EXECUTIVE’S DUTIES HEREUNDER.


(F)    STOCK OPTION PLAN. ON THE DATE WHICH IS SIXTY (60) DAYS AFTER THE DATE OF
THIS AGREEMENT, AND IN ACCORDANCE WITH SECTION 5(A)(D) HEREOF, COMPANY SHALL
GRANT EXECUTIVE OPTIONS TO PURCHASE 100,000 SHARES OF COMPANY’S COMMON STOCK,
WHICH OPTIONS SHALL VEST AND BE EXERCISABLE IN ACCORDANCE WITH THE COMPANY’S
2004 STOCK OPTION PLAN AND THE OPTION AGREEMENT BETWEEN THE COMPANY AND
EXECUTIVE OF EVEN DATE HEREWITH AND ATTACHED HERETO AS ANNEX A.

5


--------------------------------------------------------------------------------



5.     PAYMENTS UPON TERMINATION OF EMPLOYMENT.


(A)   QUALIFYING TERMINATION.  IF THE EMPLOYMENT OF EXECUTIVE TERMINATES
PURSUANT TO A QUALIFYING TERMINATION, THEN:


(A)  WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, THE
COMPANY SHALL PAY TO EXECUTIVE A LUMP-SUM CASH PAYMENT EQUAL TO THE SUM OF

(I)        EXECUTIVE’S ANNUAL BASE SALARY PAYABLE THROUGH THE DATE OF
TERMINATION;

(II)       BONUS AMOUNTS PAYABLE TO EXECUTIVE FOR PRIOR FISCAL YEARS (TO THE
EXTENT NOT PREVIOUSLY PAID);

(III)     BONUS AMOUNTS NOT PAID TO EXECUTIVE AS A RESULT OF EXECUTIVE’S
ELECTION TO DEFER PAYMENT;

(IV)     A PRO RATA PORTION OF EXECUTIVE’S ANNUAL BONUS FOR THE FISCAL YEAR IN
WHICH THE DATE OF TERMINATION OCCURS (TO THE EXTENT NOT PREVIOUSLY PAID) IN AN
AMOUNT AT LEAST EQUAL TO (1) EXECUTIVE’S BONUS AMOUNT MULTIPLIED BY A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF DAYS IN A FISCAL YEAR IN WHICH THE DATE
OF TERMINATION OCCURS THROUGH THE DATE OF TERMINATION AND THE DENOMINATOR OF
WHICH IS THREE HUNDRED SIXTY-FIVE (365), AND REDUCED BY (2) ANY AMOUNTS PAID TO
EXECUTIVE FROM THE COMPANY’S ANNUAL INCENTIVE PLAN FOR THE FISCAL YEAR IN WHICH
THE DATE OF TERMINATION OCCURS; AND

(V)       THE CASH EQUIVALENT OF ANY ACCRUED PAID TIME OFF; IN EACH CASE TO THE
EXTENT NOT ALREADY PAID.


(B)   WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, THE
COMPANY SHALL PAY TO EXECUTIVE A CASH LUMP-SUM EQUAL TO THE SUM OF EXECUTIVE’S
HIGHEST ANNUAL BASE SALARY DURING THE 12-MONTH PERIOD IMMEDIATELY PRIOR TO THE
DATE OF TERMINATION, PLUS EXECUTIVE’S BONUS AMOUNT;


(C)   THE COMPANY SHALL CONTINUE, FOR A PERIOD OF ONE (1) YEAR FOLLOWING
EXECUTIVE’S DATE OF TERMINATION, TO PROVIDE EXECUTIVE (AND EXECUTIVE’S
DEPENDENTS, IF APPLICABLE) WITH SUBSTANTIALLY SIMILAR LEVELS OF MEDICAL, DENTAL,
AND LIFE INSURANCE BENEFITS UPON SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS AS
EXECUTIVE WOULD HAVE BEEN ENTITLED TO RECEIVE IF SHE HAD CONTINUED IN
EMPLOYMENT; PROVIDED, THAT, IF EXECUTIVE CANNOT CONTINUE TO PARTICIPATE IN THE
COMPANY BENEFIT PLANS PROVIDING SUCH BENEFITS, THE COMPANY SHALL OTHERWISE
PROVIDE, AT THE COMPANY’S OPTION, (I) SUCH BENEFITS ON A SUBSTANTIALLY SIMILAR
BASIS AS IF CONTINUED PARTICIPATION HAD BEEN PERMITTED THROUGH THE COMPANY’S
BENEFIT PLANS (THE “CONTINUED BENEFIT PLANS”) OR (II) A LUMP-SUM CASH PAYMENT
BASED ON THE COST OF PREMIUMS COMPARABLE TO THOSE THAT WOULD BE REQUIRED TO
RECEIVE SUCH BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS PLUS THE AMOUNT OF ANY
CONVERSION FEES REQUIRED TO CONVERT FROM GROUP COVERAGE TO INDIVIDUAL COVERAGE
UNDER THE COMPANY’S EXISTING BENEFIT PLANS (THE “BENEFITS LUMP-SUM PAYMENT”). 
IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH

6


--------------------------------------------------------------------------------



CONTINUED BENEFIT PLANS, EXECUTIVE SHALL COOPERATE WITH THE COMPANY AND EACH
PROVIDER OF ANY SUCH CONTINUED BENEFIT PLAN IN ORDER FOR THE COMPANY TO OBTAIN
SUCH CONTINUED BENEFIT PLANS FOR EXECUTIVE, WHICH COOPERATION SHALL INCLUDE BUT
NOT BE LIMITED TO PROVIDING COPIES OF MEDICAL RECORDS AND OTHER INFORMATION
REQUIRED BY ANY PROVIDER OF SUCH CONTINUED BENEFIT PLAN AND UNDERGOING ONE OR
MORE PHYSICAL EXAMINATIONS.  IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH THE
BENEFITS LUMP-SUM PAYMENT, THE COMPANY SHALL NOTIFY EXECUTIVE OF ITS INTENTION
TO MAKE THIS ELECTION NOT LATER THAN 90 DAYS PRIOR TO THE DATE ON WHICH
EXECUTIVE’S COVERAGE UNDER EXISTING BENEFIT PLANS WILL EXPIRE, AND IF, WITHIN
60 DAYS AFTER EXECUTIVE RECEIVES SUCH NOTIFICATION FROM THE COMPANY, EXECUTIVE
PRESENTS THE COMPANY WITH ONE OR MORE BENEFIT PLANS THAT EXECUTIVE HAS OBTAINED
OR INTENDS TO OBTAIN THAT PROVIDE BENEFITS ON A SUBSTANTIALLY SIMILAR BASIS AS
THE BENEFITS PROVIDED TO EXECUTIVE PRIOR TO THE DATE OF TERMINATION (AND
ACKNOWLEDGMENT FROM THE PROVIDER OF SUCH BENEFIT PLANS THAT SUCH BENEFIT PLANS
HAVE BEEN OR CAN BE OBTAINED BY EXECUTIVE ON THOSE TERMS, INCLUDING, WITHOUT
LIMITATION, AT LEAST SUBSTANTIALLY SIMILAR SCOPE OF COVERAGE, SUBSTANTIALLY
SIMILAR DEDUCTIBLES AND SUBSTANTIALLY SIMILAR CO-PAYMENTS), THEN THE BENEFITS
LUMP-SUM PAYMENT SHALL BE MADE BASED ON THE PREMIUMS PLUS ANY OTHER
ADMINISTRATIVE FEES (EXCEPT CO-PAYMENTS) CHARGED BY THE COMPANY OFFERING SUCH
PLANS.  IF THE COMPANY ELECTS TO PROVIDE EXECUTIVE WITH THE BENEFITS LUMP-SUM
PAYMENT AND IT IS DETERMINED BY THE COMPANY THAT ANY PORTION OF THE BENEFITS
LUMP-SUM PAYMENT CONSTITUTES TAXABLE WAGES FOR FEDERAL INCOME AND/OR EMPLOYMENT
TAX PURPOSES, THE COMPANY AGREES TO PAY EXECUTIVE AN ADDITIONAL AMOUNT (THE
“BENEFITS GROSS-UP PAYMENT”) SUCH THAT THE NET AMOUNT RETAINED BY EXECUTIVE FROM
THE BENEFIT LUMP-SUM PAYMENT AND THE BENEFITS GROSS-UP PAYMENT, AFTER REDUCTION
FOR ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES ON THE BENEFITS
LUMP-SUM PAYMENT AND THE BENEFITS GROSS-UP PAYMENT, SHALL EQUAL THE BENEFITS
LUMP-SUM PAYMENT. NOTWITHSTANDING THE FOREGOING, IN THE EVENT EXECUTIVE BECOMES
REEMPLOYED WITH ANOTHER EMPLOYER AND BECOMES ELIGIBLE TO RECEIVE BENEFITS FROM
SUCH EMPLOYER, THE BENEFITS DESCRIBED HEREIN SHALL BE SECONDARY TO SUCH BENEFITS
DURING THE PERIOD OF EXECUTIVE’S ELIGIBILITY, BUT ONLY TO THE EXTENT THAT THE
COMPANY REIMBURSES EXECUTIVE FOR ANY INCREASED COST AND PROVIDES ANY ADDITIONAL
BENEFITS NECESSARY TO GIVE EXECUTIVE THE BENEFITS PROVIDED HEREUNDER; AND


(D)  EXECUTIVE’S RIGHTS WITH RESPECT TO ALL OUTSTANDING STOCK OPTIONS, STOCK
APPRECIATION RIGHTS AND OTHER EQUITY BASED AWARDS (“AWARDS”) IN CONNECTION WITH
ANY TERMINATION OF EMPLOYMENT, INCLUDING A QUALIFYING TERMINATION, SHALL BE
GOVERNED EXCLUSIVELY, AS APPLICABLE, BY THE TERMS OF THE PROTECTION ONE, INC.
2004 STOCK OPTION PLAN, THE PROTECTION ONE, INC. STOCK APPRECIATION RIGHTS PLAN
AND THE GRANT AND OPTION AGREEMENTS PROVIDED THEREUNDER.


(B)   NON-QUALIFYING TERMINATION.  IF THE EMPLOYMENT OF EXECUTIVE TERMINATES
PURSUANT TO A NON-QUALIFYING TERMINATION, THEN THE COMPANY SHALL PAY TO
EXECUTIVE WITHIN FIVE (5) BUSINESS DAYS FOLLOWING THE DATE OF TERMINATION, A
LUMP-SUM CASH PAYMENT EQUAL TO THE SUM OF (I) EXECUTIVE’S ANNUAL BASE SALARY
PAYABLE THROUGH THE DATE OF TERMINATION; (II) BONUS AMOUNTS EARNED BY EXECUTIVE
AND DECLARED AND APPROVED BY THE BOARD; AND (III) THE CASH EQUIVALENT OF ANY
ACCRUED PAID TIME OFF; IN EACH CASE TO THE EXTENT NOT ALREADY PAID.  THE

7


--------------------------------------------------------------------------------



COMPANY MAY MAKE SUCH ADDITIONAL PAYMENTS AND PROVIDE SUCH ADDITIONAL BENEFITS
TO EXECUTIVE AS THE COMPANY AND EXECUTIVE MAY AGREE IN WRITING.


6.     NON-COMPETITION.  EXECUTIVE HEREBY ACKNOWLEDGES THAT THE SERVICES WHICH
SHE WILL PERFORM FOR THE COMPANY ARE OF A SPECIAL AND UNIQUE NATURE, AND THAT
THE COMPANY WOULD FIND IT EXTREMELY DIFFICULT OR IMPOSSIBLE TO REPLACE
EXECUTIVE.  ACCORDINGLY, EXECUTIVE AGREES THAT, IN CONSIDERATION OF THIS
AGREEMENT AND THE PAYMENTS TO BE RECEIVED BY HER HEREUNDER, FROM AND AFTER THE
DATE HEREOF THROUGH THE PERIOD DURING WHICH EXECUTIVE CONTINUES TO BE EMPLOYED
BY THE COMPANY AND FOLLOWING TERMINATION OF EXECUTIVE’S EMPLOYMENT FOR ANY
REASON UNTIL THE FIRST ANNIVERSARY OF SUCH TERMINATION OF EMPLOYMENT (THE
“NON-COMPETITION PERIOD”), EXECUTIVE SHALL NOT, DIRECTLY OR INDIRECTLY, OWN,
MANAGE, OPERATE, JOIN, CONTROL OR PARTICIPATE IN THE OWNERSHIP, MANAGEMENT,
OPERATION OR CONTROL OF, OR BE CONNECTED AS A DIRECTOR, OFFICER, EMPLOYEE,
PARTNER, LENDER, CONSULTANT OR OTHERWISE (“PARTICIPATE” OR A “PARTICIPATION”)
WITH ANY COMPETITOR (AS HEREINAFTER DEFINED), EXCEPT WITH THE COMPANY’S PRIOR
WRITTEN CONSENT.  FOR PURPOSES OF THIS AGREEMENT, THE TERM “COMPETITOR” SHALL
MEAN ANY ENTITY ENGAGED IN THE BUSINESS OF PROVIDING PROPERTY MONITORING
SERVICES WITH REVENUE IN EXCESS OF ONE HUNDRED SIXTY MILLION DOLLARS
($160,000,000) DURING THE MOST RECENT TWELVE (12) MONTH PERIOD FOR WHICH
FINANCIAL STATEMENTS ARE AVAILABLE, INCLUDING WITHOUT LIMITATION, ADT SECURITY
SERVICES, BRINK’S HOME SECURITY, INC., THE STANLEY WORKS, SIEMENS A.G., UNITED
TECHNOLOGIES, INC. AND THEIR RESPECTIVE SUBSIDIARIES, AFFILIATES AND
SUCCESSORS.  NOTHING IN THIS SECTION SHALL PROHIBIT EXECUTIVE FROM OWNING FOR
INVESTMENT PURPOSES AN AGGREGATE OF UP TO 3% OF THE PUBLICLY TRADED SECURITIES
OF ANY CORPORATION LISTED ON THE NEW YORK STOCK EXCHANGE OR AMERICAN STOCK
EXCHANGE OR WHOSE SECURITIES ARE QUOTED ON THE NASDAQ NATIONAL MARKET. 
NOTWITHSTANDING ANYTHING WHICH MAY BE TO THE CONTRARY HEREIN, EXECUTIVE SHALL
NOT BE REQUIRED TO CEASE PARTICIPATION IN ANY BUSINESS OR ORGANIZATION WHICH
BEGINS TO COMPETE WITH THE COMPANY SUBSEQUENT TO THE TIME EXECUTIVE COMMENCES
SUCH PARTICIPATION, PROVIDED THAT SUCH BUSINESS OR ORGANIZATION BEGAN TO COMPETE
WITH THE COMPANY THROUGH NO ACTION, ASSISTANCE, OR PLAN OF EXECUTIVE.

It is the desire and intent of the parties that the provisions of this Section 6
shall be enforced under the laws and public policies applied in each
jurisdiction in which enforcement is sought.  Accordingly, if any particular
provision of this Section 6 is adjudicated to be invalid or unenforceable or
shall for any reason be held to be excessively broad as to duration, geographic
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with applicable law and such
provision shall be deemed modified and amended to the extent necessary to render
such provision enforceable in such jurisdiction.

If Executive challenges the enforceability of the provisions of this Section 6
in whole or in part as to any Competitors, Executive shall, immediately upon
such challenge, forfeit any right to any payments and benefits under
Section 5(a) or 5(b) that she has not already received.


7.     CONFIDENTIAL INFORMATION.  EXECUTIVE ACKNOWLEDGES THAT:


(A)   THE BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES IS
INTENSELY COMPETITIVE AND THAT EXECUTIVE’S ENGAGEMENT BY THE COMPANY REQUIRES
THAT EXECUTIVE HAVE ACCESS TO AND KNOWLEDGE OF CONFIDENTIAL INFORMATION OF THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES, INCLUDING, BUT NOT LIMITED TO, THE
IDENTITY OF CUSTOMERS, THE IDENTITY OF THE REPRESENTATIVES OF CUSTOMERS WITH
WHOM THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES HAVE

8


--------------------------------------------------------------------------------



DEALT, THE KINDS OF SERVICES PROVIDED BY THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES TO CUSTOMERS AND OFFERED TO BE PERFORMED FOR POTENTIAL CUSTOMERS, THE
MANNER IN WHICH SUCH SERVICES ARE PERFORMED OR OFFERED TO BE PERFORMED, THE
SERVICE NEEDS OF ACTUAL OR PROSPECTIVE CUSTOMERS, PRICING INFORMATION,
INFORMATION CONCERNING THE CREATION, ACQUISITION OR DISPOSITION OF PRODUCTS AND
SERVICES, CUSTOMER MAINTENANCE LISTINGS, COMPUTER SOFTWARE APPLICATIONS AND
OTHER PROGRAMS, PERSONNEL INFORMATION AND OTHER TRADE SECRETS (THE “CONFIDENTIAL
INFORMATION”);


(B)   THE DIRECT OR INDIRECT DISCLOSURE OF SUCH CONFIDENTIAL INFORMATION TO
EXISTING OR POTENTIAL COMPETITORS OF THE COMPANY AND ITS SUBSIDIARIES AND
AFFILIATES WOULD PLACE THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES AT A
COMPETITIVE DISADVANTAGE AND WOULD DO DAMAGE, MONETARY OR OTHERWISE, TO THE
BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES AND AFFILIATES; AND


(C)   THE ENGAGING BY EXECUTIVE IN ANY OF THE ACTIVITIES PROHIBITED BY THIS
SECTION 7 MAY CONSTITUTE IMPROPER APPROPRIATION AND/OR USE OF SUCH INFORMATION
AND TRADE SECRETS.

Notwithstanding the foregoing, Confidential Information shall not include
information which (x) is or becomes part of the public domain through a source
other than Executive, (y) is or becomes available to Executive from a source
independent of the Company and its Subsidiaries and affiliates, or
(z) constitutes general industry knowledge possessed by Executive by virtue of
Executive’s employment with the Company.  Executive expressly acknowledges the
trade secret status of the Confidential Information and that the Confidential
Information constitutes a protectable business interest of the Company and its
Subsidiaries and affiliates.  Accordingly, the Company and Executive agree as
follows:


(A)  DURING THE NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT, DIRECTLY OR
INDIRECTLY, WHETHER INDIVIDUALLY, AS A DIRECTOR, STOCKHOLDER, OWNER, PARTNER,
EMPLOYEE, PRINCIPAL OR AGENT OF ANY BUSINESS, OR IN ANY OTHER CAPACITY, MAKE
KNOWN, DISCLOSE, FURNISH, MAKE AVAILABLE, OR USE ANY OF THE CONFIDENTIAL
INFORMATION, OTHER THAN IN THE PROPER PERFORMANCE OF THE DUTIES CONTEMPLATED
HEREIN OR REQUESTED BY THE COMPANY, OR AS REQUIRED BY LAW OR BY A COURT OF
COMPETENT JURISDICTION OR OTHER ADMINISTRATIVE OR LEGISLATIVE BODY; PROVIDED,
HOWEVER, THAT PRIOR TO DISCLOSING ANY OF THE CONFIDENTIAL INFORMATION TO A COURT
OR OTHER ADMINISTRATIVE OR LEGISLATIVE BODY, EXECUTIVE SHALL PROMPTLY NOTIFY THE
COMPANY SO THAT THE COMPANY MAY SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY.


(B)   EXECUTIVE AGREES TO RETURN ALL COMPUTER HARDWARE AND ALL CONFIDENTIAL
INFORMATION, INCLUDING ALL PHOTOCOPIES, EXTRACTS AND SUMMARIES THEREOF, AND ANY
SUCH INFORMATION STORED ELECTRONICALLY ON TAPES, COMPUTER DISKS OR IN ANY OTHER
MANNER TO THE COMPANY AT ANY TIME UPON REQUEST OF THE CHAIRMAN OF THE BOARD OR
THE CHIEF EXECUTIVE OFFICER OF THE COMPANY AND UPON THE TERMINATION OF
EXECUTIVE’S EMPLOYMENT FOR ANY REASON.


8.     NONSOLICITATION.  DURING THE NON-COMPETITION PERIOD, EXECUTIVE SHALL NOT,
DIRECTLY OR INDIRECTLY, SOLICIT, INTERFERE WITH, HIRE, OFFER TO HIRE OR INDUCE
ANY PERSON WHO IS AN EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR

9


--------------------------------------------------------------------------------



AFFILIATES AND WHOSE SALARY IS IN EXCESS OF $50,000 TO DISCONTINUE HIS OR HER
RELATIONSHIP WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES AND
ACCEPT EMPLOYMENT BY, OR ENTER INTO A BUSINESS RELATIONSHIP WITH, EXECUTIVE OR
ANY OTHER PERSON OR ENTITY; PROVIDED, HOWEVER, THAT THIS PROVISION SHALL NOT
APPLY TO SOLICITATION BY GENERAL ADVERTISING.


9.     ANTIDISPARAGEMENT.


(A)   UNLESS OTHERWISE REQUIRED BY A COURT OF COMPETENT JURISDICTION, PURSUANT
TO ANY RECOGNIZED SUBPOENA POWER OR BY ANY APPLICABLE LAW, RULE OR REGULATION,
EXECUTIVE AGREES AND PROMISES THAT EXECUTIVE SHALL NOT MAKE ANY ORAL OR WRITTEN
STATEMENTS OR REVEAL ANY INFORMATION TO ANY PERSON, COMPANY OR AGENCY WHICH
(I) IS MATERIALLY NEGATIVE, DISPARAGING OR DAMAGING TO THE NAME, REPUTATION OR
BUSINESS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR AFFILIATES, OR ANY OF
THEIR SHAREHOLDERS, DIRECTORS, OFFICERS OR EMPLOYEES, OR (II) HAS OR WOULD HAVE
A MATERIALLY NEGATIVE FINANCIAL IMPACT, WHETHER DIRECTLY OR INDIRECTLY, ON THE
COMPANY OR ANY OF ITS SUBSIDIARIES AND AFFILIATES, OR ANY OF THEIR SHAREHOLDERS,
DIRECTORS, OFFICERS OR EMPLOYEES; PROVIDED THAT THIS SUBSECTION (II) SHALL NOT
BE DEEMED TO HAVE BEEN VIOLATED BY STATEMENTS OR RELEASES OF INFORMATION BY
EXECUTIVE DURING THE PERIOD OF HER EMPLOYMENT UNDER THIS AGREEMENT WHICH
EXECUTIVE BELIEVES TO BE TRUTHFUL AND WHICH ARE MADE IN THE PERFORMANCE OF HER
DUTIES UNDER THIS AGREEMENT.


(B)   UNLESS OTHERWISE REQUIRED BY A COURT OF COMPETENT JURISDICTION, PURSUANT
TO ANY RECOGNIZED SUBPOENA POWER OR BY ANY APPLICABLE LAW, RULE OR REGULATION,
THE COMPANY AGREES AND PROMISES THAT NEITHER IT NOR ANY OF ITS SUBSIDIARIES AND
AFFILIATES SHALL MAKE ANY ORAL OR WRITTEN STATEMENTS OR REVEAL ANY INFORMATION
TO ANY PERSON, COMPANY OR AGENCY WHICH (I) IS MATERIALLY NEGATIVE, DISPARAGING
OR DAMAGING TO THE NAME, REPUTATION OR BUSINESS OF EXECUTIVE OR (II) HAS OR
WOULD HAVE A NEGATIVE FINANCIAL IMPACT WHETHER DIRECTLY OR INDIRECTLY, ON
EXECUTIVE.


10.   INJUNCTIVE RELIEF.


(A)   EXECUTIVE ACKNOWLEDGES THAT A BREACH OF THE UNDERTAKINGS IN SECTIONS 6, 7,
8 OR 9(A) OF THIS AGREEMENT WOULD CAUSE IRREPARABLE DAMAGE TO THE COMPANY AND
ITS SUBSIDIARIES AND AFFILIATES, THE EXACT AMOUNT OF WHICH SHALL BE DIFFICULT TO
ASCERTAIN, AND THAT REMEDIES AT LAW FOR ANY SUCH BREACH WOULD BE INADEQUATE. 
EXECUTIVE AGREES THAT, IF EXECUTIVE BREACHES OR ATTEMPTS OR THREATENS TO BREACH
ANY OF THE UNDERTAKINGS IN SECTIONS 6, 7, 8 OR 9(A) OF THIS AGREEMENT, THEN THE
COMPANY SHALL BE ENTITLED TO INJUNCTIVE RELIEF WITHOUT POSTING BOND OR OTHER
SECURITY, IN ADDITION TO ANY OTHER REMEDY OR REMEDIES AVAILABLE TO THE COMPANY
AT LAW OR IN EQUITY.


(B)   THE COMPANY ACKNOWLEDGES THAT A BREACH OF THE UNDERTAKINGS IN SECTION 9(B)
OF THIS AGREEMENT WOULD CAUSE IRREPARABLE DAMAGE TO EXECUTIVE, THE EXACT AMOUNT
OF WHICH SHALL BE DIFFICULT TO ASCERTAIN, AND THAT REMEDIES AT LAW FOR ANY SUCH
BREACH WOULD BE INADEQUATE.  THE COMPANY AGREES THAT, IF THE COMPANY OR ANY OF
ITS SUBSIDIARIES OR AFFILIATES BREACHES OR ATTEMPTS OR THREATENS TO BREACH ANY
OF THE UNDERTAKINGS IN SECTION 9(B) OF THIS AGREEMENT, THEN EXECUTIVE SHALL BE
ENTITLED TO INJUNCTIVE RELIEF, WITHOUT POSTING BOND OR OTHER SECURITY, IN
ADDITION TO ANY OTHER REMEDY OR REMEDIES AVAILABLE TO EXECUTIVE AT LAW OR IN
EQUITY.


11.   WITHHOLDING TAXES.  THE COMPANY MAY WITHHOLD FROM ALL PAYMENTS DUE TO
EXECUTIVE (OR HER BENEFICIARY OR ESTATE) HEREUNDER ALL TAXES WHICH, BY
APPLICABLE FEDERAL, STATE, LOCAL OR OTHER LAW, THE COMPANY IS REQUIRED TO
WITHHOLD THEREFROM.  EXECUTIVE HAS REPRESENTED THAT SHE IS AND WILL CONTINUE TO
BE A RESIDENT OF THE STATE OF TEXAS FOR ALL PURPOSES.

10


--------------------------------------------------------------------------------



12.   DIRECTORS AND OFFICERS INSURANCE; INDEMNITY.  THE COMPANY SHALL TAKE ALL
STEPS NECESSARY TO ENSURE THAT EXECUTIVE IS COVERED UNDER ANY DIRECTORS AND
OFFICERS LIABILITY INSURANCE POLICY IN EFFECT FROM TIME TO TIME FOR CURRENT AND
FORMER DIRECTORS AND OFFICERS OF THE COMPANY AND ANY EMPLOYEE PROFESSIONAL
LIABILITY INSURANCE POLICY IN EFFECT FROM TIME TO TIME FOR EMPLOYED
PROFESSIONALS OF THE COMPANY.  IN ADDITION, THE COMPANY SHALL HOLD HARMLESS AND
INDEMNIFY EXECUTIVE AGAINST ANY AND ALL EXPENSES (INCLUDING ATTORNEYS’ FEES),
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED
BY EXECUTIVE IN CONNECTION WITH ANY THREATENED, PENDING, OR COMPLETED ACTION,
SUIT, OR PROCEEDING WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE, OR INVESTIGATIVE
(INCLUDING AN ACTION BY OR IN THE RIGHT OF THE CORPORATION) TO WHICH EXECUTIVE
IS, WAS, OR AT ANY TIME BECOMES A PARTY, OR IS THREATENED TO BE MADE A PARTY, BY
REASON OF THE FACT THAT EXECUTIVE IS, WAS, OR AT ANY TIME BECOMES A DIRECTOR,
OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR IS OR WAS SERVING, OR AT ANY TIME
SERVES AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, EMPLOYEE, OR AGENT
OF ANOTHER CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST, OR OTHER ENTERPRISE;
OR OTHERWISE TO THE FULLEST EXTENT AS MAY BE PROVIDED TO EXECUTIVE BY THE
COMPANY UNDER THE PROVISIONS OF THE BYLAWS AND THE ARTICLES OF INCORPORATION OF
THE COMPANY AND DELAWARE LAW.


13.   SCOPE OF AGREEMENT.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED TO ENTITLE
EXECUTIVE TO CONTINUED EMPLOYMENT WITH THE COMPANY OR ITS SUBSIDIARIES OR SHALL
REQUIRE EXECUTIVE TO CONTINUE THE EMPLOYMENT RELATIONSHIP AGAINST HER WISHES;
PROVIDED, HOWEVER, THAT ANY TERMINATION OF EXECUTIVE’S EMPLOYMENT DURING THE
TERM OF THIS AGREEMENT SHALL BE SUBJECT TO ALL OF THE PROVISIONS OF THIS
AGREEMENT AS PROVIDED IN SECTION 18.


14.   SUCCESSORS; BINDING AGREEMENT.


(A)   THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE LEGALLY BINDING UPON
ALL SUCCESSORS AND ASSIGNS OF THE COMPANY AND POAMI.  THE COMPANY AND POAMI WILL
REQUIRE A SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND/OR
ASSETS OF THE COMPANY AND/OR POAMI, BY AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO EXECUTIVE, TO EXPRESSLY ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT THAT THE COMPANY AND POAMI
WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN PLACE.  FOR
PURPOSES OF THIS SECTION 14(A), “COMPANY” SHALL MEAN THE COMPANY AS DEFINED
ABOVE AND ALL SUCCESSORS TO ITS BUSINESS OR ASSETS THAT EXECUTE AND DELIVER THE
AGREEMENT PROVIDED FOR IN THIS SECTION 14(A) OR THAT OTHERWISE BECOME BOUND BY
THE TERMS AND PROVISIONS OF THIS AGREEMENT BY OPERATION OF LAW.  FOR PURPOSES OF
THIS SECTION 14(A), “POAMI” SHALL MEAN POAMI AS DEFINED ABOVE AND ALL SUCCESSORS
TO ITS BUSINESS OR ASSETS THAT EXECUTE AND DELIVER THE AGREEMENT PROVIDED FOR IN
THIS SECTION 14(A) OR THAT OTHERWISE BECOME BOUND BY THE TERMS AND PROVISIONS OF
THIS AGREEMENT BY OPERATION OF LAW


(B)   THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY
EXECUTIVE’S PERSONAL OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS,
SUCCESSORS, HEIRS, DISTRIBUTES, DEVISEES AND LEGATEES.  IF EXECUTIVE SHALL DIE
WHILE ANY AMOUNTS WOULD BE PAYABLE TO EXECUTIVE HEREUNDER HAD EXECUTIVE
CONTINUED TO LIVE, ALL SUCH AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, SHALL BE
PAID IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT TO SUCH PERSON OR PERSONS
APPOINTED IN WRITING BY EXECUTIVE TO RECEIVE SUCH AMOUNTS OR, IF NO PERSON IS SO
APPOINTED, TO EXECUTIVE’S ESTATE.

11


--------------------------------------------------------------------------------



15.   NOTICE.


(A)   FOR PURPOSES OF THIS AGREEMENT, ALL NOTICES AND OTHER COMMUNICATIONS
REQUIRED OR PERMITTED HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE
BEEN DULY GIVEN WHEN DELIVERED OR FIVE (5) DAYS AFTER DEPOSIT IN THE UNITED
STATES MAIL, CERTIFIED AND RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED
AS FOLLOWS:

If to
Executive:                                                                                                    
Kimberly G. Lessner

If to the
Company:                                                                                
Protection One, Inc.

1035 North 3rd Street, Suite 100

Lawrence, KS  66044

Attention:  Chief Executive Officer

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.


(B)   A WRITTEN NOTICE OF EXECUTIVE’S DATE OF TERMINATION BY THE COMPANY OR
EXECUTIVE, AS THE CASE MAY BE, TO THE OTHER, SHALL (I) INDICATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT RELIED UPON, (II) TO THE EXTENT
APPLICABLE, SET FORTH IN REASONABLE DETAIL THE FACTS AND CIRCUMSTANCES CLAIMED
TO PROVIDE A BASIS FOR TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER THE PROVISION
SO INDICATED, AND (III) SPECIFY THE DATE OF TERMINATION.  THE FAILURE BY
EXECUTIVE OR THE COMPANY TO SET FORTH IN SUCH NOTICE ANY FACT OR CIRCUMSTANCE
WHICH CONTRIBUTES TO A SHOWING OF GOOD REASON OR CAUSE SHALL NOT WAIVE ANY RIGHT
OF EXECUTIVE OR THE COMPANY HEREUNDER OR PRECLUDE EXECUTIVE OR THE COMPANY FROM
ASSERTING SUCH FACT OR CIRCUMSTANCE IN ENFORCING EXECUTIVE’S OR THE COMPANY’S
RIGHTS HEREUNDER.


16.   FULL SETTLEMENT; RESOLUTION OF DISPUTES.  THE COMPANY’S OBLIGATION TO MAKE
ANY PAYMENTS PROVIDED FOR IN THIS AGREEMENT AND OTHERWISE TO PERFORM ITS
OBLIGATIONS HEREUNDER SHALL BE IN LIEU AND IN FULL SETTLEMENT OF ALL OTHER
SEVERANCE PAYMENTS TO EXECUTIVE UNDER ANY OTHER SEVERANCE OR EMPLOYMENT
AGREEMENT BETWEEN EXECUTIVE AND THE COMPANY, AND ANY SEVERANCE PLAN OF THE
COMPANY.  IN NO EVENT SHALL EXECUTIVE BE OBLIGATED TO SEEK OTHER EMPLOYMENT OR
TAKE OTHER ACTION BY WAY OF MITIGATION OF THE AMOUNTS PAYABLE TO EXECUTIVE UNDER
ANY OF THE PROVISIONS OF THIS AGREEMENT AND EXCEPT AS OTHERWISE PROVIDED IN
SECTION 5(A)(C), SUCH AMOUNTS SHALL NOT BE REDUCED WHETHER OR NOT EXECUTIVE
OBTAINS OTHER EMPLOYMENT. ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION IN
WILMINGTON, DELAWARE BY THREE ARBITRATORS IN ACCORDANCE WITH THE RULES OF THE
AMERICAN ARBITRATION ASSOCIATION THEN IN EFFECT.  JUDGMENT MAY BE ENTERED ON THE
ARBITRATORS’ AWARD  IN ANY COURT HAVING JURISDICTION.  THE ARBITRATORS SHALL
DETERMINE THE ALLOCATION OF THE COSTS AND EXPENSES ARISING IN CONNECTION WITH
ANY ARBITRATION PROCEEDING PURSUANT TO THIS SECTION BASED ON THE ARBITRATOR’S
ASSESSMENT OF THE MERITS OF THE POSITIONS OF THE PARTIES.


17.   EMPLOYMENT WITH SUBSIDIARIES.  EMPLOYMENT WITH THE COMPANY FOR PURPOSES OF
THIS AGREEMENT SHALL INCLUDE EMPLOYMENT WITH ANY SUBSIDIARY.

12


--------------------------------------------------------------------------------



18.   SURVIVAL.  THE RESPECTIVE OBLIGATIONS AND BENEFITS AFFORDED TO THE COMPANY
AND EXECUTIVE AS PROVIDED IN SECTIONS 1, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 18,
19, 21, 22, 23 AND 24 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT.


19.   GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE
OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO THE PRINCIPLE
OF CONFLICTS OF LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF
THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN FULL FORCE
AND EFFECT.


20.   COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN COUNTERPARTS, EACH OF
WHICH SHALL BE DEEMED TO BE AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


21.   MISCELLANEOUS.  NO PROVISION OF THIS AGREEMENT MAY BE MODIFIED OR WAIVED
UNLESS SUCH MODIFICATION OR WAIVER IS AGREED TO IN WRITING AND SIGNED BY
EXECUTIVE AND BY A DULY AUTHORIZED OFFICER OF THE COMPANY.  NO WAIVER BY EITHER
PARTY HERETO AT ANY TIME OF ANY BREACH BY THE OTHER PARTY HERETO OF, OR
COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS AGREEMENT TO BE PERFORMED BY
SUCH OTHER PARTY SHALL BE DEEMED A WAIVER OF SIMILAR OR DISSIMILAR PROVISIONS OR
CONDITIONS AT THE SAME OR AT ANY PRIOR TO SUBSEQUENT TIME.  FAILURE BY EXECUTIVE
OR THE COMPANY TO INSIST UPON STRICT COMPLIANCE WITH ANY PROVISION OF THIS
AGREEMENT OR TO ASSERT ANY RIGHT EXECUTIVE OR THE COMPANY MAY HAVE HEREUNDER,
INCLUDING WITHOUT LIMITATION, THE RIGHT OF EXECUTIVE TO TERMINATE EMPLOYMENT FOR
GOOD REASON, SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR
ANY OTHER PROVISION OR RIGHT OF THIS AGREEMENT.  EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED HEREIN, THE RIGHTS OF, AND BENEFITS PAYABLE TO, EXECUTIVE,
HER ESTATE OR HER BENEFICIARIES PURSUANT TO THIS AGREEMENT ARE IN ADDITION TO
ANY RIGHTS OF, OR BENEFITS PAYABLE TO, EXECUTIVE, HER ESTATE OR HER
BENEFICIARIES UNDER ANY OTHER EMPLOYEE BENEFIT PLAN OR COMPENSATION PROGRAM OF
THE COMPANY.


22.   NO MITIGATION.  THE AMOUNTS PAYABLE TO EXECUTIVE UPON ANY TERMINATION OF
HER EMPLOYMENT SHALL BE CONSIDERED SEVERANCE PAY IN CONSIDERATION OF PAST
SERVICES RENDERED ON BEHALF OF THE COMPANY AND HER CONTINUED SERVICE FROM THE
DATE HEREOF TO THE DATE SHE BECOMES ENTITLED TO SUCH PAYMENTS AND SHALL BE THE
SOLE AMOUNT OF SEVERANCE PAY TO WHICH EXECUTIVE IS ENTITLED FROM THE COMPANY AND
ITS AFFILIATES UPON TERMINATION OF HER EMPLOYMENT.  EXECUTIVE SHALL HAVE NO DUTY
TO MITIGATE HER DAMAGES BY SEEKING OTHER EMPLOYMENT AND, SHOULD EXECUTIVE
ACTUALLY RECEIVE COMPENSATION FROM ANY SUCH OTHER EMPLOYMENT, THE PAYMENTS
REQUIRED HEREUNDER SHALL NOT BE REDUCED OR OFFSET BY ANY SUCH OTHER
COMPENSATION.


23.   POAMI’S OBLIGATIONS.  ALL OF THE OBLIGATIONS OF THE COMPANY HEREUNDER
SHALL ALSO BE DIRECT OBLIGATIONS OF POAMI WITHOUT THE NEED FOR EXECUTIVE TO SEEK
OR EXHAUST REMEDIES AGAINST THE COMPANY.


24.   ENTIRE AGREEMENT.  THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO ITS SUBJECT MATTER AND SUPERSEDES AND REPLACES ALL
PREVIOUS VERBAL OR WRITTEN AGREEMENTS THAT THE PARTIES MAY HAVE MADE REGARDING
THE SUBJECT MATTER HEREOF.

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the Company and POAMI has caused this Agreement to
be executed by a duly authorized representative of the Company and POAMI and
Executive has executed this Agreement as of the day and year first above
written.

 

PROTECTION ONE, INC.

 

 

 

 

 

By:

Darius G. Nevin

 

Its:

EVP and CFO

 

 

 

 

 

PROTECTION ONE ALARM

 

MONITORING, INC.

 

 

 

 

 

By:

Darius G. Nevin

 

Its:

EVP and CFO

 

 

 

 

 

By:

/s/ Kimberly G. Lessner

 

 

Kimberly G. Lessner

 

14


--------------------------------------------------------------------------------


Annex A

OPTION AGREEMENT

Protection One, Inc. (the “Company”), pursuant to its 2004 Stock Option Plan
(the “Plan”), hereby grants to the Participant Options to purchase the number of
shares of Stock set forth below.  The Options are subject to all of the terms
and conditions set forth herein as well as all of the terms and conditions of
the Plan, all of which are incorporated herein in their entirety.  Capitalized
terms not otherwise defined herein shall have the same meaning as set forth in
the Plan; provided that (A) the terms “Permissible Distribution Event” and
“Qualified Sale” shall have the meaning set forth in the Protection One, Inc.
Stock Appreciation Rights Plan, and (B) the term “Qualifying Termination” shall
have the meaning set forth in the Employment Agreement dated March 8, 2007
between the Company and the Participant.

In the event of a conflict or inconsistency between the terms and provisions of
the Plan and the provisions of this Agreement, the Plan shall govern and
control.

Participant:

 

Kimberly G. Lessner

 

 

 

Date of Grant:

 

May 7, 2007

 

 

 

Number of Shares of Stock Subject to the Options:

 

100,000

 

 

 

Exercise Price per Share:

 

$                            (closing price on Date of Grant)

 

 

 

Expiration Date:

 

Six years from the date of grant.

 

 

 

Type of Option:

 

The Options granted hereby are intended to qualify as incentive stock options
("ISOs") to the extent permissible under the requirements of Section 422 of the
Code (and shall constitue nonqualifeid stock options to the extent such Options
do not qualify as ISOs).

 

 

 

Vesting Schedule:

 

Subject to the Participant’s continued employment through the applicable vesting
date and subject to Section 6(g) of the Plan, Options covering one-forty-eighth
(1/48th) of the total shares of Stock set forth above shall vest and become
exercisable on the last day of each full calendar month following the date of
grant. Notwithstanding the foregoing, all Options shall vest and become
exercisable immediately on a Qualifying Termination that occurs on or after a
Qualified Sale and shall remain exercisable until the earlier of the Expiration
Date or the first anniversary of such termination.

 


--------------------------------------------------------------------------------


 

Exercise of Options

 

A Participant may exercise (subject to Section 6(g) and other provisions of the
Plan) vested Options in whole or in part at any time and from time to time prior
to their expiration; provided that, notwithstanding anything to the contrary in
Section 6(g) of the Plan, outstanding Options that are vested at the time of, or
in connection with, a Permissible Distribution Event shall expire if such
Options are not exercised, or terminated in exchange for a net payment (if any)
in accordance with Section 7(b) of the Plan, (1) within 6 months of the date of
such Permissible Distribution Event, if such Permissible Distribution Event is
an event described in paragraph (i), (ii) or (iii) of Section 409A(a)(2)(A) of
the Code, or (2) within 10 calendar days of such Permissible Distribution Event,
if such Permissible Distribution Event is an event described in paragraph (v) of
Section 409A(a)(2)(A) of the Code (provided, for the avoidance of doubt, that
outstanding Options that are unvested at the time of a Permissible Distribution
Event shall not expire as a result of this proviso); and provided, further, that
regardless of when exercise occurs, the shares of Stock (as adjusted pursuant to
the Plan) to be issued upon such exercise shall only be issued and delivered to
the Participant according to the terms set forth below (and any such shares
shall be issued and delivered according to the terms set forth below regardless
of whether the Participant's employment with the Company has terminated, for any
reason, prior to the date on which such shares are to be so issued and
delivered).

 

 

 

Delivery of Shares

 

Any shares of Stock that a Participant has purchased through the exercise of
Options will be issued and delivered to the Participant, and any net payment due
to a Participant in accordance with Section 7(b) of the Plan shall be paid to
the Participant, upon (and only upon) the earlier of:

 

 

 

 

 

(1) 6 months after a Permissible Distribution Event that is described in
paragraphs (i), (ii) or (iii) of Section 409A(2)(A) of the Code; or

 

 

 

 

 

(2) 10 calendar days after a Permissible Distribution Event that is described in
paragraph (v) of Section 409A(2)(A) of the Code; or

 

 

 

 

 

(3) the sixth anniversary of the date of grant

 

 

 

 

 

(the earlier of such dates, a “Payment Date”); provided, for the avoidance of
doubt, that there may be more than one Payment Date in the event a Permissible
Distribution Event occurs prior to the date that all of a Participant’s
outstanding Options have vested; and provided, further, that shares of Stock
issuable and deliverable to a Participant shall be subject to adjustment and
substitution (but not

 

2


--------------------------------------------------------------------------------


 

 

accelerated delivery) as provided in Section 7 of the Plan (and upon such
issuance and delivery the Company shall also issue, if applicable, and deliver
to the Participant all dividends or other distributions (including cash or
securities and including, if applicable, merger consideration) that would have
accrued on or been issued or delivered in respect of such shares from the date
of exercise with respect thereto through the date of such issuance and delivery
had shares been issued and delivered on the date of exercise); and provided,
further, that to the extent the Participant’s right to receive Stock is
converted pursuant to Section 7(b) of the Plan into a right to receive cash, the
amount of cash so payable shall be credited with interest at six percent (6%)
per annum, compounded annually, from the date such conversion is effective until
the applicable Payment Date.

 

 

 

Holding Period for Shares Issued Upon Exercise of ISOs

 

Participant will report to the Company any disposition of shares purchased upon
exercise of an ISO prior to the expiration of the holding periods specified by
Section 422(a)(1) of the Code. If and to the extent that such disposition
imposes upon the Company federal, state, local or other withholding tax
requirements, or any such withholding is required to secure for the Company an
otherwise available tax deduction, the Participant shall remit to the Company an
amount sufficient to satisfy those requirements.

 

The undersigned participant acknowledges receipt of the plan and, as an express
condition to the grant of Options under this OPTION AGREEMENT, agrees to be
bound by the terms OF both the OpTION AGREEMENT and the Plan.

PROTECTION ONE, inc.  

 

participant

 

 

 

 

 

 

By:

 

 

 

Signature

 

Signature

 

 

 

Name:

 

 

 

Title:

 

 

Date:

 

Date:

 

 

 

 

 

3


--------------------------------------------------------------------------------